Dismissed and Opinion Filed August 17, 2018




                                           SIn The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00700-CV

                             IN RE TOM HARRISON, Relator

                              On Appeal from the City of Plano
                                   Collin County, Texas

                            MEMORANDUM OPINION
                          Before Justices Lang, Myers, and Whitehill
                                 Opinion by Justice Whitehill
       Before the Court are relator’s June 18, 2018 petition for writ of mandamus and motion for

temporary relief and relator’s August 15, 2018 “Voluntary Motion to Dismiss.” We grant the

motion to dismiss, deny relator’s motion for temporary relief as moot, and dismiss this original

proceeding. See TEX. R. APP. P. 42.1(a).




                                                /Bill Whitehill/
                                                BILL WHITEHILL
                                                JUSTICE


180700F.P05